Citation Nr: 0610959	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  94-24 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to a disability evaluation in excess of 10 
percent for tarsal tunnel syndrome of the right foot for the 
period from July 3, 1992, to April 5, 2004.

3.  Entitlement to a disability evaluation in excess of 20 
percent for tarsal tunnel syndrome of the right foot from 
April 6, 2004.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome involving the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO in July 1994.

This matter was previously before the Board in January 2005.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for tarsal tunnel syndrome for the period since 
April 6, 2004, is remanded to the RO via the Appeals 
Management Center (AMC), the veteran 


FINDINGS OF FACT

1.  The veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200 or more at any time.

2.  The veteran's tarsal tunnel syndrome has been shown to 
cause severe incomplete paralysis during the period from July 
3, 1992 to April 5, 2004.  

3.  The veteran's right hand carpal tunnel syndrome has been 
shown to cause moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997, 2005).

2.  The criteria for a 20 percent disability evaluation for a 
right foot disorder have been met since July 3, 1992.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8625 (2005).  

3.  The criteria for a 30 percent disability evaluation for a 
right hand disability have been met since July 3, 1992.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.124(a), Diagnostic Codes 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeals service connection has been 
established and the claim substantiated as to the first three 
elements of service connection.  As discussed below, the 
vetera has been provided with notice regarding the evidence 
needed to establish an evaluation.  The veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
The veteran is not prejudiced by the inadequate notice 
provided to the veteran on this element.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

The Board is denying a higher rating for hypertension, hence 
no effective date is being set.  The Board is granting higher 
initial ratings for tarsal tunnel syndrome during the entire 
period from July 3, 1992 to April 5, 2004.  The Board's 
remand put him on notice that VA would consider the 
evaluation during this period.  The Board is granting the 
higher initial rating for the tarsal tunnel and for carpal 
tunnel syndromes effective as of the date of service 
connection.  An earlier effective date would not be legally 
possible.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in February 2004 and January 2005 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
VCAA letters advised him of what evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.

The January 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  Although 
the notice in this case was provided after the initial 
denial, the timing deficiency was remedied by the Board's 
remand, the issuance of adequate VCAA letters, and subsequent 
re-adjudication of the claims by the RO.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2005), slip op. at 
9.

The veteran was not prejudiced by the delayed notice.  If the 
veteran had submitted additional evidence substantiating his 
claim following VCAA notice, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



Hypertension 

At his October 1992 VA examination, the veteran's blood 
pressure readings were 140/110, 140/108, and 130/92.  

On VA examination in December 1992, his blood pressure 
readings were 150/90 in the sitting position, 150/92 in the 
lying position, and 150/92 in the standing position.  The 
diagnosis was mild hypertension was rendered at that time.  

At a March 1998 VA examination, the veteran had a blood 
pressure reading of 168/86.   

At the time of a June 2000 VA examination, the veteran's 
blood pressure readings in the sitting and standing positions 
were 170/105.  In the supine position after rest, the veteran 
had a blood pressure reading of 145/90.  The carotid pulse 
contour appeared normal and no carotid bruits were heard.  
The chest was clear to auscultation and percussion.  The 
rhythm was regular and the heart did not appear enlarged.  
The second sound was increased at the base.  There were no 
murmurs.  There was mild generalized abdominal tenderness.  
No organs or masses were palpable.  The extremities were 
without edema and the dorsalis pedis and posterior tibial 
pulses were all 1 to 2+ and equal.  A diagnosis of moderate 
hypertension was rendered.   

On a February 2002 outpatient visit, the veteran had a blood 
pressure reading of 140/80.  

At a March 2004 VA examination, the veteran's blood pressure 
readings were 138/92, 138/82, and 132/82.  The chest was 
clear to auscultation and there were no rhonchi, rales, or 
wheezes.  The heart had a regular rate and rhythm.  The heart 
size was within normal limits on percussion.  A diagnosis of 
hypertension was rendered.  

It was the examiner's impression that the veteran's 
hypertension was well controlled on his current medication.  
There was no evidence of any end organ disease or TIA or 
stroke activity as per evidence of MRI and CT scans.  

Analysis

The rating criteria in effect for hypertension prior to 
January 1998 provided for the assignment of a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

In the present case, neither the old nor the new rating 
criteria are more favorable.  The evidence reveals that the 
veteran requires medication to control his blood pressure.  
However, his diastolic blood pressure has never been 
predominantly 110 or more.  The blood pressure readings taken 
at the time of the VA examinations and during outpatient 
visits have revealed one reading at 110 with the rest being 
below that level.  

Moreover, the veteran has never had any systolic blood 
pressure readings of 200 or more.  Because the vast majority 
of the diastolic readings and all the systolic readings have 
been well below the levels needed for a higher initial 
evaluation, the preponderance of the evidence is against the 
claim, and .

Right Foot

At the time of a December 1992 VA examination, the veteran 
was noted to have constant right foot pain which was worse 
when walking.  The veteran was found to have trace swelling 
and pes planus. There was decreased range of motion.  Range 
of motion for the right ankle was as follows:  flexion to 20 
degrees, extension to 5 degrees, pronation to 5 degrees, and 
supination to 5 degrees.  X-rays revealed osteoarthritis in 
the first metatarsal phalangeal joint.  A diagnosis of status 
post crush injury to right foot/ankle with residual pain and 
decreased mobility was rendered.  

At the time of a December 1992 VA neurological examination, 
the veteran reported having right foot weakness, numbness, 
and pain.  Physical examination of the lower extremities 
revealed right dorsi flexion 4/5, right extensor hallicus 
longis 3+/5, and right toe flexors 4/5, with normal plantar 
flexion and somewhat weak eversion and inversion.  Deep 
tendon reflexes were 2+ throughout, bilaterally.  Sensory 
examination was deferred secondary to dyesthesia.  The 
veteran's gait was antalgic.  It was the examiner's 
impression that the veteran had right perineal deficits and 
possibly partial tibial nerve deficit.  

At the time of his July 1994 hearing, the veteran reported 
having continuous pain and swelling in his right foot.  The 
veteran stated that he had pain all the time and that it 
varied in degree.  He noted that it would drive him crazy.  
He stated that he used his left foot all the time.  The 
veteran indicated that his foot hurt from below the ankle.  
He stated that he was unable to lift his foot up when 
standing.  The veteran reported falling down stairs.  

At the time of an August 1994 VA examination, the veteran 
reported having continuous pain and decreased mobility and 
strength in his right foot.  The onset of his problems began 
in 1987 when he sustained a crushing injury to his foot.  The 
veteran had 2-4/5 strength in plantar flexion, inversion, 
eversion, toe flexors and toe extensors.  He reported having 
decreased pinprick in the right foot.  The veteran was noted 
to be favoring his right foot.  A diagnosis of status post 
foot injury and surgical procedure was rendered.  The 
examiner noted that the veteran's right foot demonstrated 
weakness and decreased sensation without clear anatomical 
dermatomal distribution.   

At the time of an October 1996 VA foot examination, the 
veteran was noted to walk with a marked limp.  He took small 
steps and appeared to be in pain when walking.  

At the time of a November 1996 VA neurological examination, 
the veteran noted having foot pain.  He was found to have 
causalgic pain in the right foot secondary to operation/crush 
damage.  

At the time of a March 1998 VA examination, the veteran 
reported that he could walk for only a few minutes.  He had 
flare-ups of pain in the right foot and figured that if he 
were working he would miss 50 percent of the time because of 
flare-ups in the right foot.  The veteran complained of 
weather aches.  

Physical examination revealed that the veteran could 
dorsiflex to neutral, plantarflex to 40 degrees, and invert 
and evert to 10 degrees.  Diagnoses of bilateral foot 
degenerative joint change and tarsal tunnel syndrome by 
history were rendered.  The veteran was not able to do any 
toe raises when standing on one foot.  

At the time of an April 1998 VA examination, the veteran 
complained of pain, numbness, and decreased mobility in his 
right foot.  The veteran reported that his pain, numbness, 
and weakness had worsened over time.  Physical examination 
revealed decreased sensation to pinprick in the right foot in 
the stocking distribution.  The veteran was unable to 
dorsiflex his toes and unable to toe-heel walk.  The examiner 
noted that an EMG performed in October 1994 had revealed 
evidence of right tarsal tunnel syndrome.  A diagnosis of 
right tarsal tunnel syndrome was rendered.  

At the time of a June 2000 VA neurological examination, the 
veteran reported having swelling in the right foot area.  He 
stated that he could not put weight on his foot and that he 
was in throbbing pain.  The veteran noted that the pain was 
constant and that precipitating factors included standing or 
movement.  Aggravating factors included movement of his legs.  
Alleviating factors included putting his foot up.  Pain was 8 
out of 10 and pain, weakness, fatigue, and functional loss 
were always present.  The veteran did not complain of 
paresthesia.  He noted that the stairs bothered him and that 
he had to take them one at a time.  

Physical examination revealed decreased pinprick sensation 
for the right lower extremity.  Motor strength was 5/5 except 
for evertor which was 4/5 and right dorsiflexor which was 
3/5.  The veteran had decreased vibration in the right toe.  
He could not walk on his heels or toes.  A diagnosis of 
peroneal neuropathy and tarsal tunnel on the right was 
rendered.  

At the time of a June 2000 VA foot examination, the veteran 
reported having difficulty standing, walking, and jumping.  
Physical examination revealed that the veteran walked slowly 
and with the aid of a cane.  His posture was normal with no 
bony deformities of the feet.  The longitudinal arches were 
of normal height and there was no varus or valgus angulation 
of the ankle mortises.  His right heel had a 2 inch 
transverse scar over the plantar surface of it.  The scar was 
supple, faded, and without fibrosis or retraction.  There was 
no tenderness when the metacarpal bones were palpated.  A 
diagnosis of status post trauma to the right foot with post-
trauma metatarsophalangeal joint dysfunction of the right 
great toe was rendered.  

At the time of an April 2004 VA foot examination, the veteran 
reported experiencing persistent heel pain and not being able 
to stand for long periods of time.  He also noted being 
limited with his ambulation.  

Physical examination revealed that the veteran had palpable 
pedal pulses.  There was decreased sensation around the area 
of the plantar heel.  There was tenderness along the plantar 
medial aspect in the distribution of the medial calcaneal 
nerve of the right foot.  Muscle strength was significantly 
reduced, approximately 4/5 in all muscle compartments.  There 
was no blatant erythema.  Mild edema was observed.  
Radiographs revealed contracture at 2-5 at the distal and 
proximal interphalangeal joints.  The examiner noted that the 
incision for the surgery could have caused iatrogenic nerve 
damage, particularly with the medial calcaneal branch of the 
posterior tibial nerves.  The veteran was noted to have 
experienced some sensory loss in this area and chronic pain.  
The examiner indicated that the veteran warranted an increase 
in the residual disability of his right foot condition.  

In September 2004, the veteran was seen with complaints of 
worsening foot pain.  

Analysis

The RO has evaluated the veteran's disability under a 
hyphenated diagnostic code consisting of DC 5284, disability 
of the foot, and DC 8725, neuralgia of the posterior tibial 
nerve.

Under Diagnostic Code 8525, a 10 percent evaluation may be 
assigned for mild or moderate incomplete paralysis of the 
posterior tibial nerve.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with paralysis of all muscles of the sole 
of the foot (frequently with painful paralysis of a causalgia 
nature), an inability to flex the toes, weakened adduction, 
and impaired plantar flexion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005), a 
moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent evaluation.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2005).  The anti-
pyramiding provisions of 38 C.F.R. § 4.14 (2001), however, 
provide that evaluation of the same disability under various 
diagnoses is to be avoided.

The Court has held that conditions are to be rated separately 
under unless they constitute the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The criteria for DC 8525 
and 5284 overlap as DC 5284 encompasses all disabilities 
related of the foot and DC 8525 also compensate disability of 
the foot.  Separate evaluations under these codes would not 
be warranted.

As such, the Board will determine which rating code, is more 
beneficial to the veteran.  

The 10 percent evaluation contemplates moderate incomplete 
paralysis of the tibial nerve.  That is the maximum rating 
for neuralgia of a nerve.  38 C.F.R. § 4.124.  Since 1992 the 
veteran has exhibited some of the symptoms of neuritis 
described in 38 C.F.R. § 4.123.  These symptoms have included 
constant pain, and sensory disturbance in the form of 
diminished pin prick.  The record contains little information 
as to whether there was loss of reflexes or atrophy but they 
do document the veteran's difficulty walking or standing.  
The provisions of 38 C.F.R. § 4.123 do provide a maximum 
rating based on severe incomplete paralysis.  


When there is a question as to which of two evaluations 
should be applied, the higher rating will be awarded.  
38 C.F.R. § 4.7 (2005).  It is also not anticipated that all 
the criteria specified for a specific rating be met before 
that evaluation can be awardee.  38 C.F.R. § 4.21 (2005).  
With these considerations in mind, the Board grants a 20 
percent disability evaluation effective July 3, 1992 under DC 
8525 for neuritis of the tibial nerve.  

This is the highest rating for neuritis.  38 C.F.R. § 4.123.  
The veteran was not shown to have complete paralysis of all 
muscles of the foot, as would be required for a rating based 
on complete paralysis of the tibial nerve.  He always had at 
least 2/5 strength in all muscle groups.  

The veteran was also noted to only have 2-4/5 strength in 
plantar flexion, inversion, and eversion.  Moreover, at the 
time of the veteran's March 1998 VA examination, he was found 
to have dorsiflexion to neutral, plantar flexion to 40 
degrees and eversion and inversion to 10 degrees.  
Furthermore, while decreased pinprick sensation was noted at 
the time of a June 2000 VA examination, the veteran had 5/5 
motor strength except for evertor, which was 4/5, and 
dorsiflexor, which was 3/5.  

At times during this period, notably on examination in June 
2000, his symptoms were noted to consist solely of subjective 
complaints.

In sum, the veteran's symptomatology has not approached that 
demonstrating a severe foot disability under DC 5284 or that 
akin to complete paralysis of all muscles of the sole of the 
foot, an inability to flex the toes, or weakened adduction as 
is required under DC 8525, at any time during the course of 
this appeal.  

Right Hand

Analysis

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent rating is warranted.  Incomplete, 
severe paralysis warrants assignment of a 50 percent rating; 
incomplete, moderate paralysis warrants a 30 percent rating, 
and incomplete mild paralysis warrants a 10 percent rating.  
Code 8615 pertains to neuritis and Code 8715 to neuralgia.

The criteria for a 30 percent disability evaluation for the 
veteran's right hand have been more closely approximated 
under DC 8515.  At the time of his December 1992 VA 
examination, the veteran was noted to have right sided 
weakness of the finger flexors, interossei, and adductor 
pollicus brevis.  There was also diminished light touch and 
pinprick sensation.  Moreover, only 2-4/5 strength for the 
first digit, grip, and lubricals was shown at the time of an 
August 1994 VA examination.  The examiner indicated that the 
veteran demonstrated right and weakness hand decreased 
sensation.  Diminution of sensation over the 4th and fifth 
fingers was also present at the time of an October 1996 VA 
examination, with the examiner indicating that it was 
possible that the surgery had interrupted the nerve supply to 
the hand in the ulnar aspect.  

Decreased sensation was also noted at the time of a November 
1996 VA examination.  At the time of an April 1998 VA 
examination, the veteran had decreased grip strength and 
decreased sensation to pinprick in the last two digits.  
Finally, the veteran was also noted to have reduced grip 
strength at the time of his May 2004 VA examination.  
Moreover, the veteran has reported having constant pain at 
the time of each VA examination, and he was noted to have 
causalgic pain at the time of several VA examinations.  

In summary, while not all the criteria for a 30 percent 
disability evaluation have been met under DC 8515, the 
veteran's symptomatology more closely approximates that 
necessary for a 30 percent disability evaluation.  38 C.F.R. 
§§ 4.7, 4.21 (2005).

The criteria for a 50 percent evaluation, the next higher 
evaluation, have not been met as the veteran had not been 
shown to have severe incomplete paralysis as a result of his 
right hand disability at any time.  Examinations, including 
the most recent in May 2004, show that he can make a fist, 
and move all the fingers.  Griffen claw deformity has not 
been reported.  The preponderance of the evidence is thus 
against an evaluation in excess of 30 percent.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing that the service-connected 
hypertension, right hand, or right foot disabilities have 
resulted in frequent periods of hospitalization during the 
periods at issue.  Moreover, he is retired and there no 
interference with current employment.  Earlier in the appeal 
period he was working but there was no reported interference 
with employment.  The Board does note that the veteran is 
currently in receipt of a schedular 100 percent disability 
evaluation for his service-connected depression.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.  

An initial 20 percent disability evaluation for tarsal tunnel 
syndrome of the right foot is granted from July 3, 1992.

An initial evaluation of 30 percent for a right hand disorder 
from July 3, 1992, is granted.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

VA outpatient treatment records dated subsequent to the last 
VA examination show the veteran was reporting increased pain 
in the right foot and was now using a wheel chair.  
Accordingly, a new examination is warranted.

The appeal is REMANDED for the following:

1.  Afford the veteran VA orthopedic and 
neurologic examinations of his right 
foot.  The examiner(s) should review the 
claims folder.  The examiner(s) should 
also note whether there is complete 
paralysis of all muscles of the sole of 
the foot, paralysis of a causalgic 
nature, inability to flex the toes, 
weakened adduction, or impaired plantar 
flexion.  The examiner(s) should also 
express an opinion as to the severity of 
the right foot disability.

These findings are needed to rat the 
disability in accordance with the rating 
schedule.  It is therefore important that 
they be included in the examination 
report.

2.  After ensuring that the examination 
report is complete, re-adjudicate the 
claim.  If it remains denied issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


